Citation Nr: 0511084	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to September 5, 2001, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1992 to June 
1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

In connection with his appeal, the appellant testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in January 2005.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in a 
November 1992 rating decision; the appellant did not appeal.  

2.  The appellant filed a claim to reopen service connection 
for schizophrenia on March 16, 2001. 

3.  There was no formal or informal claim for service 
connection for schizophrenia prior to March 16, 2001.  


CONCLUSION OF LAW

The criteria for an effective date of March 16, 2001 for 
service connection for schizophrenia have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The May 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

 Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of application therefore.  38 C.F.R. § 5110(a).  
The effective date of an award of disability compensation to 
the veteran shall be the day following the date of discharge 
or release if application therefore is received within one 
year from such date of discharge or release.  38 U.S.C.A. 
§ (b)(1).  Otherwise, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 1991).  38 C.F.R. § 3.155 (2002) 
provides that any communication or action indicating intent 
to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.1(p) (2002) defines 
"application" as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is 
required to identify and act on informal claims for benefits.  
8 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 3.400(b) 
(2).

Analysis

The appellant contends that he is entitled to an effective 
date for service connection for schizophrenia as of his 
release from service in 1992.  Service connection for 
schizophrenia was denied by the AOJ in a November 1992 rating 
decision.  The appellant did not appeal.  That decision is 
final.  38 U.S.C.A. § 7105.

The effective date for a reopened claim is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b) (2).  In this case, in May 1998, 
a VA Form 21-4138 was received.  The appellant requested a 
copy of his service medical records and of a rating decision.  
This correspondence was merely a records request, not a 
claim.

Correspondence was received on March 16, 2001, in which the 
appellant stated he wanted to reopen the claim.  He stated 
that he was seeking an increase in his service-connected 
active psychosis condition.  Following receipt of the 
March 16, 2001 claim, by letter dated in June 2001, the AOJ 
notified the appellant that he was service-connected for 
active psychosis for treatment purposes only; there was no 
adjudication as to whether service connection was warranted 
at that time.  The veteran was not service-connected beyond 
treatment purposes for this disorder.  However, the Board 
finds that it can reasonably be construed that the veteran 
was stating an intent to obtain service connection for active 
psychosis for compensation purposes in that correspondence as 
he was seeking an increase.  

Thus, the date of claim was March 16, 2001.  This is the 
later date per 38 C.F.R. § 3.400(b) (2).  

The Board has considered whether a date prior to March 16, 
2001, may be awarded as the effective date of service 
connection.  The Board has considered if there was an 
informal petition to reopen was filed under 38 C.F.R. 
§ 3.157(b).  Prior to March 2001, however, the appellant was 
not in receipt of compensation for any disability, and thus 
that regulation is not applicable to his claim.  That 
regulation requires that a veteran be service-connected for a 
disability for it to be applicable.  See id.  Thus, any VA 
treatment records showing treatment for schizophrenia prior 
to September 2001 or earlier would not be construed as 
informal petitions to reopen the claim for service connection 
for schizophrenia.  The Board notes that records reflecting 
treatment prior to September 2001 are private treatment 
records.  

An effective date of March 16, 2001, for the grant of service 
connection for schizophrenia is warranted.  Consequently, the 
benefit sought on appeal is granted, in part.



ORDER

An effective date, of March 16, 2001, for the grant of 
service connection for schizophrenia is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


